DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12-16 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samardzija et al. US Patent Application Publication 2018/0342784.
Regarding Claim 1, Samardzija et al. teaches an antenna system (Figs. 1, 4, 11, 20, 22, 24, 28-30) for use in a modular wireless communications system (Par. 0002), the antenna system comprising: 
a ground plane component (heat sink 20 being the ground plane 20 Fig. 1 Par. 0052); and 
an antenna component (12 Fig. 1 Par. 0052) comprising: 
a radiating portion for broadcasting wireless communications signals (30 Fig. 1 Par. 0052); 
a grounded end (end of 30 at 38 Fig. 1 Par. 0052) affixable to the ground plane component; and 
a shorted portion (38 Fig. 1 Par. 0052) positioned between the radiating portion and the grounded end.
Regarding Claim 10, Samardzija et al. teaches wherein the antenna component is a planar inverted F-antenna (PIFA) (Planar Inverted-F Antenna (PIFA) Par. 0052).
Regarding Claim 12, Samardzija et al. teaches wherein the grounded end is affixed along a surface of the ground plane component to provide structural support sufficient to keep the radiating portion stationary (Fig. 1).
Regarding Claim 13, Samardzija et al. teaches wherein the antenna component is operable to dissipate heat transferred from the ground plane component (“device 10 further includes cooling fins 30, 32, 34, 36 located and thermally connected to the heat sink 20” Par. 0050).
Regarding Claim 14, Samardzija et al. teaches wherein the modular wireless communications system comprises: the antenna system (Figs. 1, 4, 11, 20, 22, 24, 28-30); and a heatsink base (20, 22, 24, 32, 34, 36 Fig. 1 Par. 0048, 0050) comprising: a frame structure (20, 22, 24 Fig. 1 Par. 0048); and a plurality of fin components (32, 34, 36 Fig. 1 Par. 0050 / 164 Fig. 20 Par. 0072 / 182 Fig. 28 Par. 0079) projecting outwardly from the frame structure, wherein a portion of the plurality of fin components are configured to receive and hold the antenna system (Figs. 1, 20, 28).
Regarding Claim 15, Samardzija et al. teaches wherein the antenna system is oriented with respect to the plurality of fin components (Fig. 1), such that a first direction of airflow travelling between the plurality of fin components is the same or substantially the same as a second direction of airflow travelling around the antenna system (Fig. 1).
Regarding Claim 16, Samardzija et al. teaches wherein operating parameters of the antenna component are based at least in part on a parasitic capacitance value between the radiating portion and the plurality of fin components, wherein the parasitic capacitance value is based at least in part on the distance between the radiating portion and the plurality of fin components (“when A×B increases, the value H can be increased as there is some required capacitance for making the folding antenna element 162 seem electrically as one piece with the unchanged resonance frequency. The capacitance is about A×B/H” Par. 0072, “the stacked plates 182 increase the surface area for heat spreading and by keeping the distances h1, h2, etc. short, the stacked plates 182 make these look the same from an RF perspective (e.g., at 2.4 GHz, 5 GHz, etc.)” Par. 0079).
Regarding Claim 18, Samardzija et al. teaches a computing device (Figs. 1, 4, 11, 20, 22, 24, 28-30 Par. 0002), comprising 
a processor (16, 18 Par. 0047 / processor 82 Par. 0056); and 
an antenna system coupled to the processor (Fig. 1 Par. 0047, 0056), the antenna system comprising: 
a ground plane component (heat sink 20 being the ground plane 20 Fig. 1 Par. 0052); and 
an antenna component (12 Fig. 1 Par. 0052) comprising: 
a radiating portion for broadcasting wireless communications signals (30 Fig. 1 Par. 0052); 
a grounded end (end of 30 at 38 Fig. 1 Par. 0052) affixable to the ground plane component; and 
a shorted portion (38 Fig. 1 Par. 0052) positioned between the radiating portion and the grounded end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. US Patent Application Publication 2018/0342784 and Chiu et al. US Patent Application Publication 2014/0104116.
Regarding Claim 2, Samardzija et al. teaches further comprising: an integrated cable structure (“coaxial cable 46” Fig. 1 Par. 0051).
Samardzija et al. is silent on comprising: a conductive element; and a sheathing element including a nonconductive tubing surrounded by a conductive shielding, wherein the conductive element is positionable within the nonconductive tubing to be electrically isolated from the conductive shielding.
However, Chiu et al. teaches a coaxial cable (Fig. 1) comprising: a conductive element (1 Fig. 1 Par. 0003); and a sheathing element (3, 2 Fig. 1 Par. 0003) including a nonconductive tubing (2 Fig. 1 Par. 0003) surrounded by a conductive shielding (3 Fig. 1 Par. 0003), wherein the conductive element is positionable within the nonconductive tubing to be electrically isolated from the conductive shielding (Fig. 1 Par. 0003).
In this particular case, coaxial cables are common and well known in the antenna art as evident by Chiu et al. to have two conductive elements isolated from each other (Par. 0003).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the coaxial cable of Samardzija et al. comprises a conductive element and a sheathing element including a nonconductive tubing surrounded by a conductive shielding, wherein the conductive element is positionable within the nonconductive tubing to be electrically isolated from the conductive shielding.
Regarding Claim 5, Samardzija et al. as modified teaches wherein a first end of the conductive element is affixable to a tuning point of the antenna component, the tuning point being positionable between the radiating portion and the shorted portion (“The antenna structure can include adjustment of length, width, and height of the second element to get correct tuning given the non-continuous nature of the first element. The antenna structure can also include adjustment of a direct connection between elements to get correct matching” Par. 0041), and a second end of the conductive element is affixable to a radio frequency (RF) transceiver (RF board 14, 16, 18 Par. 0047 / transceiver 80 Par. 0056).
Regarding Claim 6, Samardzija et al. as modified teaches wherein the conductive element is useable to send and receive wireless communications between the radiating portion and the RF transceiver (through connector 48 Par. 0051), wherein the RF transceiver is in electric communication with a computing device configurable to process RF data (16, 18 Par. 0047 / processor 82 Par. 0056).
Regarding Claim 7, Samardzija et al. as modified teaches wherein the tuning point is determinable based on a desired impedance value of the antenna component that is defined by the distance between the radiating portion and the ground plane component (Par. 0041, 0042, 0054).
Regarding Claim 8, Samardzija et al. as modified teaches wherein the conductive shielding of the sheathing element is affixable to the ground plane component (ground of “coaxial cable 46” Fig. 1 Par. 0051 as shown in rejection of claim 2).
Regarding Claim 9, Samardzija et al. as modified teaches wherein the integrated cable structure is a coaxial cable (“coaxial cable 46” Fig. 1 Par. 0051).
Regarding Claim 19, Samardzija et al. teaches wherein the antenna system further comprises an integrated cable structure (“coaxial cable 46” Fig. 1 Par. 0051).
Samardzija et al. is silent on a conductive element; and a sheathing element including a nonconductive tubing surrounded by a conductive shielding, wherein the conductive element is positionable within the nonconductive tubing to be electrically isolated from the conductive shielding.
However, Chiu et al. teaches a coaxial cable (Fig. 1) comprising: a conductive element (1 Fig. 1 Par. 0003); and a sheathing element (3, 2 Fig. 1 Par. 0003) including a nonconductive tubing (2 Fig. 1 Par. 0003) surrounded by a conductive shielding (3 Fig. 1 Par. 0003), wherein the conductive element is positionable within the nonconductive tubing to be electrically isolated from the conductive shielding (Fig. 1 Par. 0003).
In this particular case, coaxial cables are common and well known in the antenna art as evident by Chiu et al. to have two conductive elements isolated from each other (Par. 0003).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the coaxial cable of Samardzija et al. comprises a conductive element and a sheathing element including a nonconductive tubing surrounded by a conductive shielding, wherein the conductive element is positionable within the nonconductive tubing to be electrically isolated from the conductive shielding.
Claims 3, 4, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. US Patent Application Publication 2018/0342784 and Chiu et al. US Patent Application Publication 2014/0104116, and further in view of Khidre et al. US Patent Application Publication 2016/0064808.
Regarding Claim 3, Samardzija et al. as modified teaches wherein the ground plane component includes an aperture (“the heat sink 20 has a slot 110 in the middle and slits 112, 114, 116, 118. The pattern can be optimized by modifying the heat sink 20 by adding holes, slits, and/or slots” Fig. 11 Par. 0065).
Samardzija et al. is silent on an aperture through which an elongated side of integrated cable structure is inserted.
However, Khidre et al. teaches wherein the ground plane (ground plane 306 Fig. 4A Par. 0035, 0037) component includes an aperture (2501-8 Fig. 2 Par. 0035 / aperture for power cable 330 not labeled Fig. 4A Par. 0037) through which an elongated side of integrated cable structure is inserted (Figs. 2, 4A).
In this particular case, providing a feeding cable inserted through an aperture in the ground plane is common and well known in the antenna art as evident by Khidre et al. in order to connect antenna elements to a signal source.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to insert the integrated cable structure of Samardzija et al. through the aperture in the ground plane based on the teachings of Khidre et al. in order to provide a connection from the signal source to the antenna.
Regarding Claim 4, Samardzija et al. as modified teaches wherein the size of aperture of the ground plane component is sufficiently large to allow heat or hot air to rise through the aperture alongside the inserted integrated cable structure (“the heat sink 20 has a slot 110 in the middle and slits 112, 114, 116, 118. The pattern can be optimized by modifying the heat sink 20 by adding holes, slits, and/or slots” Fig. 11 Par. 0065).
Regarding Claim 17, Samardzija et al. teaches a wireless modular communications system (Figs. 1, 4, 11, 20, 22, 24, 28-30 Par. 0002) comprising: 
an antenna system (Figs. 1, 4, 11, 20, 22, 24, 28-30) comprising: 
a ground plane component (heat sink 20 being the ground plane 20 Fig. 1 Par. 0052); and 
an antenna component (12 Fig. 1 Par. 0052) comprising: 
a radiating portion for broadcasting wireless communications signals (30 Fig. 1 Par. 0052); 
a grounded end (end of 30 at 38 Fig. 1 Par. 0052) affixable to the ground plane component; and 
a shorted portion (38 Fig. 1 Par. 0052) positioned between the radiating portion and the grounded end; and 
an integrated cable structure (“coaxial cable 46” Fig. 1 Par. 0051); 
an aperture of the ground plane component aperture (“the heat sink 20 has a slot 110 in the middle and slits 112, 114, 116, 118. The pattern can be optimized by modifying the heat sink 20 by adding holes, slits, and/or slots” Fig. 11 Par. 0065), and 
wherein a first end of the conductive element is affixable to a tuning point of the antenna component, the tuning point being positionable between the radiating portion and the shorted portion (“The antenna structure can include adjustment of length, width, and height of the second element to get correct tuning given the non-continuous nature of the first element. The antenna structure can also include adjustment of a direct connection between elements to get correct matching” Par. 0041), and a second end of the conductive element is affixable to a radio frequency (RF) transceiver (RF board 14, 16, 18 Par. 0047 / transceiver 80 Par. 0056); and 
a heatsink base (20, 22, 24, 32, 34, 36 Fig. 1 Par. 0048, 0050) comprising: 
a frame structure (20, 22, 24 Fig. 1 Par. 0048); and 
a plurality of fin components (32, 34, 36 Fig. 1 Par. 0050 / 164 Fig. 20 Par. 0072 / 182 Fig. 28 Par. 0079) projecting outwardly from the frame structure, wherein a portion of the plurality of fin components are configured to receive and hold the antenna system (Figs. 1, 20, 28).
Samardzija et al. is silent on a conductive element; and a sheathing element including a nonconductive tubing surrounded by a conductive shielding, wherein the conductive element is positionable within the nonconductive tubing to be electrically isolated from the conductive shielding; wherein the integrated cable structure is insertable into an aperture of the ground plane component.
However, Chiu et al. teaches a coaxial cable (Fig. 1) comprising: a conductive element (1 Fig. 1 Par. 0003); and a sheathing element (3, 2 Fig. 1 Par. 0003) including a nonconductive tubing (2 Fig. 1 Par. 0003) surrounded by a conductive shielding (3 Fig. 1 Par. 0003), wherein the conductive element is positionable within the nonconductive tubing to be electrically isolated from the conductive shielding (Fig. 1 Par. 0003).
Additionally, Khidre et al. teaches wherein the ground plane (ground plane 306 Fig. 4A Par. 0035, 0037) component includes an aperture (2501-8 Fig. 2 Par. 0035 / aperture for power cable 330 not labeled Fig. 4A Par. 0037) through which an elongated side of integrated cable structure is inserted (Figs. 2, 4A).
In this particular case, coaxial cables are common and well known in the antenna art as evident by Chiu et al. to have two conductive elements isolated from each other (Par. 0003). Furthermore, providing a feeding cable inserted through an aperture in the ground plane is common and well known in the antenna art as evident by Khidre et al. in order to connect antenna elements to a signal source.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date that the coaxial cable of Samardzija et al. comprises a conductive element and a sheathing element including a nonconductive tubing surrounded by a conductive shielding, wherein the conductive element is positionable within the nonconductive tubing to be electrically isolated from the conductive shielding; and to insert the integrated cable structure of Samardzija et al. through the aperture in the ground plane based on the teachings of Khidre et al. in order to provide a connection from the signal source to the antenna.
Regarding Claim 20, Samardzija et al. as modified teaches wherein the ground plane component includes an aperture (“the heat sink 20 has a slot 110 in the middle and slits 112, 114, 116, 118. The pattern can be optimized by modifying the heat sink 20 by adding holes, slits, and/or slots” Fig. 11 Par. 0065).
Samardzija et al. is silent on an aperture through which an elongated side of integrated cable structure is inserted.
However, Khidre et al. teaches wherein the ground plane (ground plane 306 Fig. 4A Par. 0035, 0037) component includes an aperture (2501-8 Fig. 2 Par. 0035 / aperture for power cable 330 not labeled Fig. 4A Par. 0037) through which an elongated side of integrated cable structure is inserted (Figs. 2, 4A).
In this particular case, providing a feeding cable inserted through an aperture in the ground plane is common and well known in the antenna art as evident by Khidre et al. in order to connect antenna elements to a signal source.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to insert the integrated cable structure of Samardzija et al. through the aperture in the ground plane based on the teachings of Khidre et al. in order to provide a connection from the signal source to the antenna.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. US Patent Application Publication 2018/0342784 and Reed et al. US Patent Application Publication 2016/0064807.
Regarding Claim 11, Samardzija et al. teaches the antenna system of claim 1 as shown in the rejection above.
Samardzija et al. is silent on wherein the radiating portion, the shorted portion, and the grounded end are formable from a single piece of material.
However, Reed et al. teaches forming antennas from a single piece of material (“stamped and bent sheet metal, etc” Par. 0053).
In this particular case, forming antenna elements from a single piece of material is common and very well known in the antenna art as evident by Reed et al. in order to reduce antenna costs (Par. 0029).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the radiating portion, the shorted portion, and the grounded end of Samardzija et al. from a single piece of material based on the teachings of Reed et al. as a result effect in order to reduce antenna cost.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845